OPINION — AG — ** ARTS AND HUMANITIES COUNCIL — GRANTS TO ARTISTS ** 53 O.S. 1971 61 [53-61] ET SEQ., PROHIBITS THE OKLAHOMA ARTS AND HUMANITIES FROM USING APPROPRIATED OR NONAPPROPRIATED PUBLIC FUNDS IN MAKING GRANTS FOR THE PURPOSE OF PROVIDING SUPPORT TO INDIVIDUAL ARTISTS IN STUDY GRANTS OR FELLOWSHIP, COMMISSIONED WORKS, DIRECT PURCHASE, OR CASH AWARDS. 53 O.S. 1971 161 [53-161] ET SEQ., DOES NOT PERMIT OR ALLOW THE COUNCIL TO MAKE GRANTS TO COMMUNITY OR OTHER ORGANIZATION. CITE: 53 O.S. 1971 166 [53-166] (DONALD B. NEVARD)